Exhibit 3.1.1 ARTICLES OF INCORPORATION The undersigned incorporator(s), for the purpose of forming a corporation under the Florida Business Corporation Act, hereby adopt(s) the following Articles of incorporation. ARTICLE I NAME The name of the corporation shall be: Environmental Digital Services, Inc. ARTICLE II PRINCIPAL OFFICE The principal place of business and mailing address of this corporation shall be: 1901 Marina Isle Way #106 Jupiter, FL 33477 ARTICLE III SHARES The number of shares of stock that this corporation is authorized to have outstanding at any one time 50,000,000 (Fifty Million) ARTICLE IV INITIAL REGISTERED AGENT AND STREET ADDRESS The name and address of the initial registered agent is: James P.
